THE SECURITIES TO BE ISSUED PURSUANT TO THIS AGREEMENT HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY OTHER APPLICABLE STATE
SECURITIES LAWS AND MAY NOT BE OFFERED OR SOLD UNLESS REGISTERED THEREUNDER OR
UNLESS AN EXEMPTION FROM SUCH REGISTRATION IS AVAILABLE.
 
SUBSCRIPTION AGREEMENT
 


 
Name of Subscriber: Osmium Partners, LLC
 


 
Intersections Inc.
3901 Stonecroft Boulevard
Chantilly, Virginia 20151
 
Ladies and Gentlemen:
 
This Subscription Agreement (this “Agreement”) is by and between the undersigned
(the “Subscriber”) and Intersections Inc., a Delaware corporation (the
“Company”).  The Company is conducting a private placement (the “Private
Placement”) of up to 3,000,000 shares of the Company’s common stock, par value
$0.01 per share (the “Common Stock”) at a purchase price of $2.50 per
share.  The shares are being offered to certain existing stockholders of the
Company and selected members of the general public who, in each case, are
“accredited investors” as defined in Rule 501(a) of Regulation D promulgated
under the Securities Act of 1933, as amended (the “Securities Act”).  The
Subscriber must subscribe for a minimum of $50,000 of Common Stock.  The Company
reserves the right, in its sole discretion, to change or waive the purchase
limitations.
 
If you determine to make an investment in this Private Placement, please deliver
an executed version of this Agreement, your Investor Questionnaire (as defined
below) and an IRS Form W-9 to the Company at:
 

 
Intersections Inc.
 
3901 Stonecroft Boulevard
 
Chantilly, Virginia 20151
 
Attention:  Ron Barden, Chief Financial Officer
 
rbarden@intersections.com





SECTION 1.
SUBSCRIPTION AND PURCHASE PRICE
 
1.1           Subscription.  Subject to the terms and conditions herein, the
Subscriber, intending to be legally bound, hereby irrevocably subscribes for and
agrees to purchase from the Company, on the Closing Date (as defined below), the
number of shares (the “Shares”) of Common Stock indicated under its name on the
signature page hereof.
 
1.2           Purchase of Shares.  The Subscriber understands and acknowledges
that the purchase price to be remitted to the Company in exchange for the Shares
shall be $2.50 per Share, and the aggregate purchase price for the Shares to be
purchased by the Subscriber at the Closing (as defined below) shall be the
amount set forth under its name on the signature page hereof.
 
 
SECTION 2.
ACCEPTANCE AND CLOSING PROCEDURES
 
2.1           Acceptance or Rejection.
 
(a)           The Subscriber understands and agrees that the Company reserves
the right to reject this subscription for the Shares, in whole or in part, for
any reason at any time prior to the Closing (as defined below), notwithstanding
prior receipt by the Subscriber of notice of acceptance of the Subscriber’s
subscription.  The Subscriber understands and agrees that subscriptions are
irrevocable.
 
(b)           In the event of rejection of this subscription, or in the event
the sale of the Shares subscribed for by the Subscriber is not consummated by
the Company for any reason (in which event this Agreement shall be deemed to be
rejected), this Agreement and any other agreement entered into between the
Subscriber and the Company relating to this subscription shall thereafter have
no force or effect and the Company shall promptly return or cause to be returned
to the Subscriber the purchase price to the extent remitted to the Company by
the Subscriber, without interest thereon or deduction therefrom.
 
2.2           Closing; Closing Date.  The closing (the “Closing”) of the
purchase and sale of the Shares following the acceptance by the Company of the
Subscriber’s subscription, as evidenced by the Company’s execution of this
Agreement, shall take place at 9:00 a.m., New York City time, on December 15,
2015 (or such earlier date as is determined by the Company) (such date, the
“Closing Date”), at the offices of Stroock & Stroock & Lavan LLP, 180 Maiden
Lane, New York, New York 10038.  On the Closing Date, (i) Subscriber shall pay
its aggregate purchase price to the Company for the Shares by wire transfer of
immediately available funds in accordance with the Company’s written wire
instructions and (ii) the Company shall deliver, or cause to be delivered, to
the Subscriber the Shares which it is then purchasing hereunder, duly executed
on behalf of the Company and registered in the name of the Subscriber or its
designee.
 
2.3           Termination. The subscription period for the Private Placement
will terminate on December 15, 2015, unless extended by the Company in its sole
discretion, for up to thirty (30) days, without notice to the undersigned.
 
2.4           Subscription by Loeb Holding Corporation and Osmium Partners.
 
(a)           Loeb Holding Corporation and/or one or more of its affiliated
entities (collectively, “Loeb”) has irrevocably subscribed for up to 2,740,000
Shares, for an aggregate purchase price of $6,850,000.00 (such subscription by
Loeb to be no more than 2,740,000 shares and no less than 2,000,000 Shares, with
an aggregate purchase price of no more than $6,850,000 and no less than
$5,000,000). Prior to this subscription, Loeb Holding Corporation beneficially
owns 6,940,541 shares, or approximately 34.3%, of the Company’s outstanding
shares of Common Stock and is the Company’s largest stockholder.  Thomas L.
Kempner, one of the Company’s directors, is the Chairman and Chief Executive
Officer and the beneficial owner of a majority of the voting stock of Loeb
Holding Corporation. James L. Kempner, one of the Company’s directors, is the
President and Chief Operating Officer of Loeb Holding Corporation, and the son
of Thomas L. Kempner.  Bruce L. Lev, one of the Company’s directors, is a
Managing Director of Loeb Holding Corporation.
 
(b)           Investment funds affiliated with Osmium Partners, LLC (“Osmium
Partners”) have irrevocably subscribed for 60,000 Shares, for an aggregate
purchase price of $150,000.00.  Prior to this subscription, Osmium Partners,
together with its affiliated investment funds, beneficially owns 3,252,280
shares, or approximately 16.1% of the Company’s outstanding shares of Common
Stock. John H. Lewis, one of the Company’s directors, is a controlling member,
and the Founder and Managing Partner, of Osmium Partners.
 
(c)           David A. McGough has irrevocably subscribed for 200,000 shares,
for an aggregate purchase price of $500,000.00. Prior to this subscription,
David McGough beneficially owns 255,517 shares, or approximately 1.3% of the
Company’s outstanding shares of Common stock. David A. McGough is a director of
the Company.
 
(d)           For additional information regarding the relationship between the
Company, on the one hand, and each of Loeb Holding Corporation, Osmium Partners
and David A. McGough, on the other hand, see the Company’s definitive proxy
statement on Schedule 14A for the 2015 annual meeting of stockholders, filed
with the SEC on April 15, 2015 and the Company’s other SEC Documents (as defined
herein).
 
2.5           Registration for Resale.  The Company agrees to file a
registration statement with the Securities and Exchange Commission (the
“Commission”) to register the Shares for resale under the Securities Act within
90 days of the Closing Date and to use its commercially reasonable efforts to
ensure the effectiveness of the registration statement for the Shares so that
the Shares will be freely tradeable and fully registered as soon as practicable
thereafter.  The Company shall promptly prepare and file with the Commission
such amendments and supplements to the registration statement and the prospectus
used in connection therewith as may be necessary to keep the registration
statement effective and to comply with the provisions of the Securities Act with
respect to the disposition of all of the Shares until such time as all of the
Shares have been disposed of.  After the registration statement is declared
effective, purchasers of Shares in the offering could sell their Shares by
delivery of the resale prospectus included in such registration statement.
 
2.6           Subsequent Sales. The Company hereby agrees with the Subscriber
that the Company shall not, from the date hereof until 90 days after the Closing
Date, sell any shares of Common Stock for cash at a price per share less than
$2.50 per share, other than with the prior written consent of the Company and
the Subscriber.
 
 
SECTION 3.
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 
The Company hereby represents and warrants to, and agrees with, the Subscriber
that:
 
3.1           Organization, Good Standing and Qualification.  The Company is a
corporation duly incorporated, validly existing and in good standing under the
laws of the jurisdiction of its incorporation and has all requisite corporate
power and authority to carry on its business as now conducted and to own or
lease its properties. The Company is duly qualified to do business as a foreign
corporation and is in good standing in each jurisdiction in which the conduct of
its business or its ownership or leasing of property makes such qualification or
leasing necessary unless the failure to so qualify has not had and would not
reasonably be expected to have a  material adverse effect on (i) the assets,
liabilities, results of operations, financial condition or business of the
Company and its Subsidiaries (as defined herein) taken as a whole, or (ii) the
ability of the Company to perform its obligations hereunder (a “Material Adverse
Effect”). As used herein,  (i) “Subsidiary” of any Person means another Person,
an amount of the voting securities, other voting ownership or voting partnership
interests of which is sufficient to elect at least a majority of its Board of
Directors or other governing body (or, if there are no such voting interests,
50% or more of the equity interests of which) is owned directly or indirectly by
such first Person; and (ii) “Person” means an individual, corporation,
partnership, limited liability company, trust, business trust, association,
joint stock company, joint venture, sole proprietorship, unincorporated
organization, governmental authority or any other form of entity not
specifically listed herein.
 
3.2           Authorization. The Company has full power and authority and has
taken or will take prior to the Closing all requisite action on the part of the
Company, its officers, directors and stockholders necessary for (i) the
authorization, execution and delivery of this Agreement, (ii) the authorization
of the performance of all obligations of the Company hereunder, and (iii) the
authorization, issuance (or reservation for issuance) and delivery of the
Shares. This Agreement constitutes the legal, valid and binding obligation of
the Company, enforceable against the Company in accordance with its terms,
subject to bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar laws of general applicability, relating to or affecting
creditors’ rights generally and to general equitable principles and except as
rights to indemnity and contribution may be limited by state or federal
securities laws or public policy.
 
3.3           Capitalization.  Schedule 3.3 sets forth as of the date hereof (a)
the authorized capital stock of the Company; (b) the number of shares of capital
stock issued and outstanding; (c) the number of shares of capital stock issuable
pursuant to the Company’s equity plans; and (d) the number of shares of capital
stock issuable and reserved for issuance pursuant to securities exercisable for,
convertible into or exchangeable for any shares of capital stock of the Company.
All of the issued and outstanding shares of the Company’s capital stock have
been duly authorized and validly issued and are fully paid, nonassessable and
free of pre-emptive rights and were issued in compliance with applicable state
and federal securities law and any rights of third parties. Except as described
on Schedule 3.3, or in the SEC Documents, all of the issued and outstanding
shares of capital stock of each of its Subsidiaries have been duly authorized
and validly issued and are fully paid, nonassessable and free of pre-emptive
rights, were issued in full compliance with applicable state and federal
securities law and any rights of third parties and are owned by the Company,
beneficially and of record, subject to no lien, encumbrance or other adverse
claim. Except as described on Schedule 3.3, no Person is entitled to pre-emptive
or similar statutory or contractual rights with respect to any securities of the
Company. Except as described on Schedule 3.3, there are no outstanding warrants,
options, convertible securities or other rights, agreements or arrangements of
any character under which the Company or any of its Subsidiaries is or may be
obligated to issue any equity securities of any kind and except as contemplated
by the Private Placement, neither the Company nor any of its Subsidiaries is
currently in negotiations for the issuance of any equity securities of any
kind.  Except as granted pursuant to the Company’s equity plans and as described
on Schedule 3.3, there are no voting agreements, buy-sell agreements, option or
right of first purchase agreements or other agreements of any kind among the
Company and any of the securityholders of the Company relating to the securities
of the Company held by them.  Except as described on Schedule 3.3, as
contemplated by Section 2.5 and as described in the SEC Documents, no Person has
the right to require the Company to register any securities of the Company under
the Securities Act, whether on a demand basis or in connection with the
registration of securities of the Company for its own account or for the account
of any other Person. The issuance and sale of the Shares hereunder will not
obligate the Company to issue shares of Common Stock or other securities to any
other Person (other than as part of the Private Placement) and will not result
in the adjustment of the exercise, conversion, exchange or reset price of any
outstanding security. The Company does not have outstanding stockholder purchase
rights or “poison pill” or any similar arrangement in effect giving any Person
the right to purchase any equity interest in the Company upon the occurrence of
certain events.
 
3.4           Valid Issuance.  The Shares have been duly and validly authorized
and, when issued and paid for pursuant to this Agreement, will be validly
issued, fully paid and nonassessable, and shall be free and clear of all
encumbrances and restrictions (other than those created by the Subscriber),
except for restrictions on transfer imposed by applicable securities laws.
 
3.5           Consents.  The execution, delivery and performance by the Company
of this Agreement and the offer, issuance and sale of the Shares require no
consent of, action by or in respect of, or filing with, any Person, governmental
body, agency, or official other than (i) in connection with the listing of the
Shares on the NASDAQ Capital Market and (ii) filings that have been made
pursuant to applicable state securities laws and post-sale filings pursuant to
applicable state and federal securities laws which the Company undertakes to
file within the applicable time periods. Subject to the accuracy of the
representations and warranties of the Subscriber (and other subscribers under
similar subscription agreements) set forth in Section 4 hereof (and thereof),
the Company has taken all action necessary to exempt from the registration
requirements of the Securities Act the issuance and sale of the Shares.
 
3.6           SEC Documents; Financial Statements.  Since January 1, 2015, the
Company has timely filed all reports, schedules, forms, statements and other
documents required to be filed by it with the Commission pursuant to the
reporting requirements of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) (all of the foregoing filed prior to the date of the Closing and
all exhibits included therein and financial statements, notes and schedules
thereto and documents incorporated by reference therein being hereinafter
referred to as the “SEC Documents”).  The Company has made available to the
Subscriber or its representatives true, correct and complete copies of any SEC
Documents not available on the SEC’s Electronic Data Gathering Analysis
(“EDGAR”) system. As of their respective filing dates, the SEC Documents
complied in all material respects with the applicable requirements of the
Exchange Act and the rules and regulations of the Commission promulgated
thereunder applicable to the SEC Documents, and none of the SEC Documents, at
the time they were filed with the Commission, contained any untrue statement of
a material fact or omitted to state a material fact required to be stated
therein or necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading. As of their
respective filing dates, the financial statements of the Company included in the
SEC Documents complied as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the
Commission with respect thereto. Such financial statements have been prepared in
accordance with generally accepted accounting principles, consistently applied,
during the periods involved (except (i) as may be otherwise indicated in such
financial statements or the notes thereto, or (ii) in the case of unaudited
interim statements, to the extent they may exclude footnotes or may be condensed
or summary statements) and fairly present in all material respects on a
consolidated basis the financial position of the Company as of the dates thereof
and the results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments).
 
3.7           Absence of Certain Changes.  Except as disclosed in the SEC
Documents or as described on Schedule 3.7, since June 30, 2015: (a) there has
occurred no event that would, to the Company’s knowledge, reasonably be expected
to result in a Material Adverse Effect; (b) the Company and its Subsidiaries,
taken as a whole, have not incurred any liabilities, contingent or otherwise,
other than (i) those incurred in the ordinary course of business, consistent
with past practices since the date of such financial statements, and (ii)
liabilities not required to be reflected in the Company’s financial statements
pursuant to generally accepted accounting principles, consistently applied, or
disclosed in filings made with the Commission; (c) there has not been any
material change in the capital stock or any material increase in any short-term
or long-term indebtedness of the Company or any of its Subsidiaries; and (d)
there has been no dividend or distribution of any kind declared, paid or made by
the Company or, except for dividends paid to the Company, by the Company’s
Subsidiaries on any class of capital stock, or any repurchase or redemption by
the Company or any of its Subsidiaries of any class of capital stock.
 
3.8           Use of Proceeds.  The net proceeds of the sale of the Shares
hereunder shall be used by the Company for working capital and general corporate
purposes.
 
3.9           NASDAQ Listing.  On or prior to the Closing, the Company shall
promptly secure the listing of the Shares related to such Closing on the NASDAQ
Capital Market (subject to official notice of issuance) (but in no event later
than the applicable date of Closing).
 
 
SECTION 4.
REPRESENTATIONS AND WARRANTIES OF THE SUBSCRIBER
 
The Subscriber hereby represents and warrants to, and agrees with, the Company
that:
 
4.1           No Public Sale or Distribution. Subscriber is acquiring the Shares
for its own account and not with a view towards, or for resale in connection
with, the public sale or distribution thereof, except pursuant to sales
registered or exempted under the Securities Act; provided, however, that by
making the representations herein, Subscriber does not agree to hold any of the
Shares for any minimum or other specific term and reserves the right to dispose
of the Shares at any time in accordance with or pursuant to a registration
statement or an exemption under the Securities Act and pursuant to the
applicable terms hereof.  Subscriber is acquiring the Shares hereunder in the
ordinary course of its business. Subscriber does not presently have any
agreement or understanding, directly or indirectly, with any Person to
distribute any of the Shares.
 
4.2           Accredited Investor Status, Etc.  Subscriber is an “accredited
investor” as that term is defined in Rule 501(a) of Regulation D. Subscriber has
executed and delivered to the Company a questionnaire in substantially the form
attached hereto as Exhibit A (the “Investor Questionnaire”), which Subscriber
represents and warrants is true, correct and complete.  The Subscriber maintains
its principal executive office at the location specified on the Subscriber
Information page hereto.
 
4.3           Reliance on Exemptions.  Subscriber understands that the Shares
are being offered and sold to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and
Subscriber’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of Subscriber set forth herein in order to
determine the availability of such exemptions and the eligibility of Subscriber
to acquire the Shares.
 
4.4           Information.  Subscriber and its advisors, if any, have been
furnished with all materials relating to the business, finances and operations
of the Company and materials relating to the offer and sale of the Shares that
have been requested by Subscriber.  Subscriber and its advisors, if any, have
been afforded the opportunity to ask questions of the Company and its
management.  Neither such inquiries nor any other due diligence investigations
conducted by Subscriber or its advisors, if any, or its representatives shall
modify, amend or affect Subscriber’s right to rely on the Company’s
representations and warranties contained herein. Subscriber understands that its
investment in the Shares involves a high degree of risk and is able to afford a
complete loss of such investment. Subscriber has sought such accounting, legal
and tax advice as it has considered necessary to make an informed investment
decision with respect to its acquisition of the Shares. Subscriber confirms and
agrees that (i) it has independently evaluated the merits of its decision to
purchase the Shares, (ii) it has not relied on the advice of, or any
representations by (except as expressly set forth herein), the Company or any
affiliate thereof or any representative of the Company or its affiliates in
making such decision, and (iii) neither the Company nor any of its
representatives has any responsibility with respect to the completeness or
accuracy of any information or materials furnished to Subscriber in connection
with the transactions contemplated hereby (except as expressly set forth
herein).
 
4.5           No Governmental Review. Subscriber understands that no United
States federal or state agency or any other government or governmental agency
has passed on or made any recommendation or endorsement of the Shares or the
fairness or suitability of the investment in the Shares nor have such
authorities passed upon or endorsed the merits of the offering of the Shares.
 
4.6           Transfer or Resale.  Subscriber understands that except as
provided herein: (i) the Shares have not been and are not being registered under
the Securities Act or any state securities laws, and may not be offered for
sale, sold, assigned or transferred unless (A) subsequently registered
thereunder, (B) Subscriber shall have delivered to the Company an opinion of
counsel, in a form reasonably acceptable to the Company, to the effect that such
Shares to be sold, assigned or transferred may be sold, assigned or transferred
pursuant to an exemption from such registration, or (C) Subscriber provides the
Company with reasonable assurance that such Shares can be sold, assigned or
transferred pursuant to Rule 144 or Rule 144A promulgated under the Securities
Act, as amended, (or a successor rule thereto) (collectively, “Rule 144”); (ii)
any sale of the Shares made in reliance on Rule 144 may be made only in
accordance with the terms of Rule 144 and further, if Rule 144 is not
applicable, any resale of the Shares under circumstances in which the seller (or
the Person through whom the sale is made) may be deemed to be an underwriter (as
that term is defined in the Securities Act) may require compliance with some
other exemption under the Securities Act or the rules and regulations of the
Commission thereunder; and (iii) neither the Company nor any other Person is
under any obligation to register the Shares under the Securities Act or any
state securities laws or to comply with the terms and conditions of any
exemption thereunder.  The Shares may be pledged in connection with a bona fide
margin account or other loan or financing arrangement secured by the Shares and
such pledge of Shares shall not be deemed to be a transfer, sale or assignment
of the Shares hereunder, and no Subscriber effecting a pledge of Shares shall be
required to provide the Company with any notice thereof or otherwise make any
delivery to the Company pursuant to this Agreement, including, without
limitation, this Section 4.6.
 
4.7           Legends.  Subscriber understands that the certificates or other
instruments representing Shares, until such time as the resale of the Shares has
been registered under the Securities Act as contemplated by Section 2.5, shall
bear any legend as required by the “blue sky” laws of any state and a
restrictive legend in substantially the following form (and a stop-transfer
order may be placed against transfer of such stock certificates or other
instruments):
 
THE SHARES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR APPLICABLE STATE SECURITIES LAWS.  THE SHARES MAY NOT BE OFFERED FOR
SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE
REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR (B) AN OPINION OF COUNSEL, IN A FORM REASONABLY ACCEPTABLE TO THE
COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT, OR (II) UNLESS SOLD
PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.  NOTWITHSTANDING THE
FOREGOING, THE SHARES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SHARES.
 
The legend set forth above shall be removed and the Company shall issue a
certificate or other instrument without such legend to the holder of the Shares
upon which it is stamped, if, unless otherwise required by state securities
laws, (i) such Shares are registered for resale under the Securities Act, (ii)
in connection with a sale, assignment or other transfer, such holder provides
the Company with an opinion of a law firm reasonably acceptable to the Company,
in a form reasonably acceptable to the Company, to the effect that such sale,
assignment or transfer of the Shares may be made without registration under the
applicable requirements of the Securities Act, or (iii) such holder provides the
Company with reasonable assurance that the Shares can be sold, assigned or
transferred pursuant to Rule 144 or Rule 144A.
 
4.8           Validity; Enforcement.  This Agreement has been duly and validly
authorized, executed and delivered on behalf of Subscriber and shall constitute
the legal, valid and binding obligation of Subscriber enforceable against
Subscriber in accordance with its terms, except as such enforceability may be
limited by general principles of equity or to applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.
 
4.9           No Conflicts. The execution, delivery and performance by
Subscriber of this Agreement and the consummation by Subscriber of the
transactions contemplated hereby will not (i) result in a violation of the
organizational documents of Subscriber or (ii) conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
Subscriber is a party, or (iii) result in a violation of any law, rule,
regulation, order, judgment or decree (including federal and state securities
laws) applicable to Subscriber, except in the case of clauses (ii) and (iii)
above, for such conflicts, defaults, rights or violations which would not,
individually or in the aggregate, reasonably be expected to have a material
adverse effect on the ability of Subscriber to perform its obligations
hereunder.
 
4.10           Short Sales.  Between the time Subscriber learned about the
offering contemplated by this Agreement and the public announcement of the
offering, Subscriber has not engaged in any short sales or similar transactions
with respect to the Common Stock, nor has Subscriber, directly or indirectly,
caused any Person to engage in any short sales or similar transactions with
respect to the Common Stock. Subscriber shall not engage in any short sales
involving the Shares in violation of the Securities Act. Notwithstanding the
foregoing, in the case of a Subscriber that is a multi-managed investment
vehicle whereby separate portfolio managers manage separate portions of
Subscriber’s assets and the portfolio managers have no direct knowledge of the
investment decisions made by the portfolio managers managing other portions of
Subscriber’s assets, the representation set forth above shall apply only with
respect to the portion of assets managed by the portfolio managers that have
knowledge about the financing transaction contemplated by this Agreement.
 
4.11           No General Solicitation and Advertising. Subscriber represents
and acknowledges that is has not been solicited to offer to purchase or to
purchase any Securities by means of any general solicitation or advertising
within the meaning of Regulation D under the Securities Act.
 
4.12           Rule 506(d) Representation. Subscriber represents that it is not
a person of the type described in Section 506(d) of Regulation D under the
Securities Act that would disqualify the Company from engaging in a transaction
pursuant to Section 506 of Regulation D under the Securities Act.
 
4.13           Residency.  Subscriber is a resident of that jurisdiction
specified below its address on the Subscriber Information page hereof and is not
acquiring the Shares as a nominee or agent or otherwise for any other person.
 
4.14           Brokers.  There is no broker, investment banker, financial
advisor, finder or other Person which has been retained by or is authorized to
act on behalf of Subscriber who might be entitled to any fee or commission for
which the Company will be liable in connection with the execution of this
Agreement and the consummation of the transactions contemplated hereby.
 
 
SECTION 5.
SURVIVAL AND INDEMNIFICATION
 
5.1           Survival.  The representations, warranties, covenants and
agreements contained in this Agreement shall survive the Closing of the
transactions contemplated by this Agreement.
 
5.2           Indemnification by the Company.  The Company agrees to indemnify
and hold harmless the Subscriber and its affiliates and its and their respective
directors, officers, trustees, members, managers, employees and agents, and
their respective successors and assigns, from and against any and all losses,
claims, damages, liabilities and expenses (including without limitation
reasonable attorney fees and disbursements and other expenses incurred in
connection with investigating, preparing or defending any action, claim or
proceeding, pending or threatened and the costs of enforcement thereof)
(collectively, “Losses”) to which such Person may become subject as a result of
any breach of representation, warranty, covenant or agreement made by or to be
performed on the part of the Company hereunder, and will reimburse any such
Person for all such amounts as they are incurred by such Person.
 
5.3           Indemnification by the Subscriber.  The Subscriber agrees to
indemnify and hold harmless the Company and its affiliates and its and their
respective directors, officers, trustees, members, managers, employees and
agents, and their respective successors and assigns, from and against any and
all Losses to which such Person may become subject as a result of any breach of
representation, warranty, covenant or agreement made by or to be performed on
the part of the Company hereunder, and will reimburse any such Person for all
such amounts as they are incurred by such Person.
 
5.4           Conduct of Indemnification Proceedings.  Any person entitled to
indemnification hereunder shall (a) give prompt notice to the indemnifying party
of any claim with respect to which it seeks indemnification and (b) permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party; provided that any person entitled to
indemnification hereunder shall have the right to employ separate counsel and to
participate in the defense of such claim, but the fees and expenses of such
counsel shall be at the expense of such person unless (i) the indemnifying party
has agreed to pay such fees or expenses, or (ii) the indemnifying party shall
have failed to assume the defense of such claim and employ counsel reasonably
satisfactory to such person or (iii) in the reasonable judgment of any such
person, based upon written advice of its counsel, a conflict of interest exists
between such person and the indemnifying party with respect to such claims (in
which case, if the person notifies the indemnifying party in writing that such
person elects to employ separate counsel at the expense of the indemnifying
party, the indemnifying party shall not have the right to assume the defense of
such claim on behalf of such person); and provided, further, that the failure of
any indemnified party to give notice as provided herein shall not relieve the
indemnifying party of its obligations hereunder, except to the extent that such
failure to give notice shall materially adversely affect the indemnifying party
in the defense of any such claim or litigation. It is understood that the
indemnifying party shall not, in connection with any proceeding in the same
jurisdiction, be liable for fees or expenses of more than one separate firm of
attorneys at any time for all such indemnified parties. No indemnifying party
will, except with the consent of the indemnified party, consent to entry of any
judgment or enter into any settlement that does not include as an unconditional
term thereof the giving by the claimant or plaintiff to such indemnified party
of a release from all liability in respect of such claim or litigation.
 
 
SECTION 6.
MISCELLANEOUS
 
6.1           Successors and Assigns.  This Agreement may not be assigned by a
party hereto without the prior written consent of the other party; provided,
however, that the Subscriber may assign its rights (but not its obligations)
hereunder in whole or in part to one or more affiliates in a transaction
complying with applicable securities laws upon written notice and without the
prior written consent of the Company.  The provisions of this Agreement shall
inure to the benefit of and be binding upon the respective successors and
permitted assigns of the parties.  Without limiting the generality of the
foregoing, in the event that the Company is a party to a merger, consolidation,
share exchange or similar business combination transaction in which the Common
Stock is converted into the equity securities of another Person, from and after
the effective time of such transaction, such Person shall, by virtue of such
transaction, be deemed to have assumed the obligations of the Company hereunder,
the term “Company” shall be deemed to refer to such Person and the term “Shares”
shall be deemed to refer to the securities received by the Subscriber in
connection with such transaction.  Nothing in this Agreement, express or
implied, is intended to confer upon any party other than the parties hereto or
their respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.
 
6.2           Counterparts; Execution.  This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement may also
be executed via facsimile, or by electronic mail delivery of a “.pdf” file, each
of which shall be deemed an original.
 
6.3           Headings.  The headings used in this Agreement are used for
convenience only and are not to be considered in construing or interpreting this
Agreement.
 
6.4           Notices.  Unless otherwise provided, any notice required or
permitted under this Agreement shall be given in writing and shall be deemed
effectively given as hereinafter described (i) if given by personal delivery,
then such notice shall be deemed given upon such delivery, (ii) if given by
facsimile or electronic mail, then such notice shall be deemed given upon
receipt of confirmation of complete transmittal, and (iii) if given by a
recognized overnight air courier, then such notice shall be deemed given one
business day after delivery to such carrier. All notices shall be addressed to
the party to be notified at the address as follows, or at such other address as
such party may designate by ten days’ advance written notice to the other party:
 
If to the Company:
 

 
Intersections Inc.
 
3901 Stonecroft Boulevard
 
Chantilly, Virginia 20151
 
Attention: Chief Financial Officer
 
Email: rbarden@intersections.com



With a copy (which shall not constitute notice):
 

 
Stroock & Stroock & Lavan LLP
 
180 Maiden Lane
 
New York, New York 10038
 
Attention: Todd E. Lenson
 
Email: tlenson@stroock.com



If to the Subscriber, to the address set forth on Subscriber Information page
hereto.
 
6.5           Expenses.  Each of the parties hereto shall pay their own costs
and expenses in connection herewith, provided, however, that the Company shall
pay the legal fees and expenses incurred by Osmium Partners, in an amount not to
exceed $5,000, in connection with the transactions contemplated herein.
 
6.6           Amendments and Waivers.  Any term of this Agreement may be amended
and the observance of any term of this Agreement may be waived (either generally
or in a particular instance and either retroactively or prospectively), only
with the written consent of the Company and the Subscriber. Any amendment or
waiver effected in accordance with this paragraph shall be binding upon each
holder of any Shares purchased under similar agreements at the time outstanding,
each future holder of all such Shares, and the Company.
 
6.7           Publicity.  No public release or announcement concerning the
transactions contemplated hereby shall be issued by the Company or the
Subscriber without the prior consent of the other, except as such release or
announcement may be required by law or the applicable rules or regulations of
any securities exchange or securities market (it being understood that the
Company shall issue a press release and file one or more Current Reports on Form
8-K (with exhibits) describing the terms of the transactions contemplated
hereby).  In addition, the Company will make such other filings and notices in
the manner and time required by the Commission or the NASDAQ Capital Markets.
 
6.8           Severability.  Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof but shall be interpreted as if it
were written so as to be enforceable to the maximum extent permitted by
applicable law, and any such prohibition or unenforceability in any jurisdiction
shall not invalidate or render unenforceable such provision in any other
jurisdiction. To the extent permitted by applicable law, the parties hereby
waive any provision of law which renders any provision hereof prohibited or
unenforceable in any respect.
 
6.9           Entire Agreement.  This Agreement, including the exhibits and the
disclosure schedules, and the other subscription agreements contemplated hereby,
constitute the entire agreement among the parties hereof with respect to the
subject matter hereof and thereof and supersede all prior agreements and
understandings, both oral and written, between the parties with respect to the
subject matter hereof and thereof.
 
6.10           Further Assurances.  The parties shall execute and deliver all
such further instruments and documents and take all such other actions as may
reasonably be required to carry out the transactions contemplated hereby and to
evidence the fulfillment of the agreements herein contained.
 
6.11           Governing Law; Consent to Jurisdiction; Waiver of Jury
Trial.  This Agreement shall be governed by, and construed in accordance with,
the internal laws of the State of New Virginia without regard to the choice of
law principles thereof. Each of the parties hereto irrevocably submits to the
exclusive jurisdiction of the courts of the State of Virginia located in Fairfax
County and the United States District Court for the Eastern District of Virginia
for the purpose of any suit, action, proceeding or judgment relating to or
arising out of this Agreement and the transactions contemplated hereby. Service
of process in connection with any such suit, action or proceeding may be served
on each party hereto anywhere in the world by the same methods as are specified
for the giving of notices under this Agreement. Each of the parties hereto
irrevocably consents to the jurisdiction of any such court in any such suit,
action or proceeding and to the laying of venue in such court. Each party hereto
irrevocably waives any objection to the laying of venue of any such suit, action
or proceeding brought in such courts and irrevocably waives any claim that any
such suit, action or proceeding brought in any such court has been brought in an
inconvenient forum. EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO REQUEST A
TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO THIS AGREEMENT AND REPRESENTS
THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO THIS WAIVER.
 
[Remainder of Page Intentionally Left Blank]


 
IN WITNESS WHEREOF, the undersigned has executed this Agreement on the 13th day
of November, 2015.
 
SUBSCRIBER (if an individual):
 
SUBSCRIBER (if an entity):
         
Osmium Partners, LLC
   
Legal Name of Entity
     
By:
   
By:
/s/ John H. Lewis
 
Name:
   
Name:
John H. Lewis
       
Title:
Managing Partner



 
State/Country of Domicile or Formation: Delaware
 
 
Aggregate Subscription Amount: US$150,000.00
 
Number of Shares: 60,000
 
 
ACCEPTED AND AGREED TO:
 
The offer to purchase Shares as set forth above is confirmed and accepted by the
Company as to 60,000 Shares.


Date:  November 13, 2015





 
INTERSECTIONS INC.
         
By:
/s/ Ronald L. Barden
   
Name:
Ron Barden
   
Title:
Chief Financial Officer

 

 
SUBSCRIBER INFORMATION PAGE








Subscription Agreement
Schedule 3.3
As of October 31, 2015


(a)  Authorized capital stock of the Company
 
50,000,000 common shares
5,000,000 preferred shares
 
(b)  Number of shares of capital stock issued and outstanding
 
23,700,034 shares issued
20,206,128 shares outstanding
 
(c)  Number of shares of capital stock issuable pursuant to the Company’s equity
plans
 
1,769,878 shares issuable
 
(d)  Number of shares of capital stock issuable and reserved for issuance
pursuant to securities exercisable for, convertible into or exchangeable for any
shares of capital stock of the Company
 
2,107,156 unvested restricted stock units outstanding
778,590 vested options outstanding
 



* Note: Per the Health at Work Wellness Actuaries LLC Asset Purchase Agreement,
Section 2.2 Earn-Out Payments states that Intersections shall pay an earn-out to
the Seller over three one-year measurement periods, ending February 29, 2016,
February 28, 2017, and February 28, 2018, payable in INTX stock.  The maximum
number of shares payable to the Seller for each of the one-year measurement
periods is 333,333 shares for a maximum total of 1,000,000 shares over the three
year period.
 
 


EXHIBIT A


INVESTOR QUESTIONNAIRE
 
 
ACCREDITED INVESTOR QUESTIONNAIRE
 
The undersigned understands that the purpose of this Questionnaire is to permit
Intersections Inc. (“INTX “) to determine whether the undersigned is an
“accredited investor” as such term is defined in Rule 501(a) promulgated under
the Securities Act of 1933, as amended (the “Act”). The undersigned represents
to you that (i) the information contained herein is complete and accurate and
may be relied upon by INTX, and (ii) the undersigned will notify INTX
immediately of any change in any of such information.
 
All information furnished is for the sole use of INTX and its counsel and will
be held in confidence by INTX and its counsel, except that this Questionnaire
may be furnished to such parties as INTX deems desirable to establish compliance
with federal or state securities laws.
 
A.           For Individuals:
 
The undersigned individual is an “Accredited Investor” for one or more of the
following reasons (check all that apply):
 
l
The undersigned is an individual (not a partnership, corporation, etc.) whose
individual net worth, or joint net worth with his or her spouse, presently
exceeds $1,000,000. For purposes of the foregoing, “net worth” shall be deemed
to include all of your assets, liquid or illiquid (including such items as
furnishings, automobile and restricted securities, but excluding the value of
your primary residence) minus any liabilities (including such items as loans and
other debts and liabilities, but excluding any mortgage on your primary
residence to the extent that it does not exceed the fair market value of such
residence).
   
l
The undersigned is an individual (not a partnership, corporation, etc.) who had
(i) an individual income in excess of $200,000 or (ii) joint income together
with their spouse in excess of $300,000, in each of the two most recent years
and reasonably expect to reach the same income level in the current year. For
purposes of the foregoing, “income” is not limited to “adjusted gross income” as
that term is defined for federal income tax purposes, but rather includes
certain items of income which are deducted in computing “adjusted gross income”.
For investors who are salaried employees, the gross salary of such investor,
minus any significant expenses personally incurred by such investor in
connection with earning the salary, plus any income from any other source
including unearned income, is a fair measure of “income” for purposes of this
question. For investors who are self-employed, “income” is generally construed
to mean total revenues received during the calendar year minus significant
expenses incurred in connection with earning such revenues.
   
l
The undersigned is a director, executive officer, or general partner of the
issuer of the securities being offered or sold, or any director, executive
officer, or general partner of a general partner of that issuer.
   
l
The undersigned individual is not an “Accredited Investor” because none of the
above apply.



B.           For Entities:
 
The undersigned is an “Accredited Investor” because the undersigned falls within
at least one of the following categories (Check all appropriate lines):
 
l
(i) a bank as defined in Section 3(a)(2) of the Securities Act of 1933, as
amended (the “Securities Act”) or a savings and loan association or other
institution as defined in Section 3(a)(5)(A) of the Act whether acting in its
individual or fiduciary capacity;
   
l
(ii) a broker-dealer registered pursuant to Section 15 of the Securities
Exchange Act of 1934, as amended;
   
l
(iii) an insurance company as defined in Section 2(a)(13) of the Act;
   
l
(iv) an investment company registered under the Investment Company Act of 1940,
as amended (the “Investment Company Act”) or a business development company as
defined in Section 2(a)(48) of the Investment Act;
   
l
(v) a Small Business Investment Company licensed by the U.S. Small Business
Investment Act of 1956, as amended;
   
l
(vi) a plan established and maintained by a state, its political subdivisions,
or any agency or instrumentality of a state or its political subdivisions, for
the benefit of its employees, where such plan has total assets in excess of
$5,000,000;
   
l
(vii) an employee benefit plan within the meaning of Title I of the Employee
Retirement Income Security Act of 1974, as amended (the “Employee Act”), where
the investment decision is made by a plan fiduciary, as defined in Section 3(21)
of the Employee Act, which is either a bank, savings and loan association,
insurance company, or registered investment adviser, or an employee benefit plan
that has total assets in excess of $5,000,000 or a self-directed plan the
investment decisions of which are made solely by persons that are accredited
investors.
   
l
(viii) a private business development company, as defined in Section 202(a)(22)
of the Investment Advisers Act of 1940 as amended;
   
l
(ix) an organization described in Section 501(c)(3) of the Internal Revenue
Code, a corporation, a Massachusetts or similar business trust, or a
partnership, not formed for the specific purpose of acquiring the securities
offered, with total assets in excess of $5,000,000;
   
l
(x) a trust, with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the securities offered, whose purchase is directed
by a “sophisticated” person, who has such knowledge and experience in financial
and business matters that he is capable of evaluating the merits and risks of
the prospective investment;
   
l
(xi) an entity in which all of the equity investors are persons or entities
described above.
   
l
The undersigned is an entity all the equity owners of which are “accredited
investors” within one or more of the above categories. If relying upon this
Category alone, each equity owner must complete a separate copy of this
Questionnaire. (Describe the entity below).
   
l
The undersigned entity is not an “Accredited Investor” because none of the above
apply.



The foregoing representations are true and accurate as of the date hereof.
 
Dated: November __, 2015
 

     
Name of Investor
         
Signature
         
Printed Name
         
Title (if applicable)
         
Name of joint investor or other person whose signature  is required
         
Signature
     
Title (if applicable)

 

 

